Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 13, 1991, which, upon reconsideration, adhered to its prior ruling disqualifying claimant from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant testified that he requested a one-month leave of absence to attend a college course. He stated that he needed the time off to study for the course. The request was denied because there was no one to replace him during that time. As a result, claimant quit. The question of whether claimant had good cause for voluntarily leaving his employment was one of fact for the Unemployment Insurance Appeal Board to resolve (see, Matter of Dank [Ross], 80 AD2d 717). It has previously been held that leaving employment to attend school or because the employment conflicts with school does not constitute good cause under the Labor Law (see, Matter of Nonnon [Ross], 74 AD2d 943; Matter of Manning [Ross], 59 AD2d 818; Matter of Schifferle [Catherwood], 33 AD2d 847). Although claimant now advances other reasons for leaving his employment, they were never raised at the administrative level. The Board’s *1031conclusion that claimant left for personal and noncompelling reasons is supported by substantial evidence and must therefore be upheld. Claimant’s remaining contentions have been reviewed and rejected for lack of merit.
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.